Citation Nr: 1709453	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability of the cervical and thoracolumbar spine.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a bilateral leg disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to June 1965 and from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In February 2016, the Board reopened the three previously denied claims and remanded them for additional development.  

Later in February 2016, the RO granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder, which was discussed at the December 2015 hearing.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the spine, bilateral knees, and bilateral shoulders.  He maintains that arthritis in the affected joints is a result of the rigors of service, to include documented service in Vietnam.  

The Veteran's DD Form 214 reflects his awards and decorations include a Combat Infantryman Badge (CIB).  In addition, and although attributed to flu syndrome and upper respiratory infection, a March 1965 service treatment record reflects complaints of stiffness in the neck, and a May 1966 record notes tightness in the chest and back muscles.  

In accordance with the February 2016 Board remand, the Veteran was afforded a VA examination in March 2016.  The opinion provided is that it is less than likely that the Veteran's spine and bilateral shoulder and knee disabilities are a result of parachute jumps during service, noting that radiographic findings were inconsistent with injuries of the spine, shoulders, or knees related to parachute jumping.  

Other development requested by the February 2016 remand was accomplished by the RO, including obtaining more recent VA treatment records and receiving notification in March 2016 from the Social Security Administration (SSA) that the SSA medical records have been destroyed.

In a September 2016 VA Form 9, the Veteran stated that the VA examiner misunderstood his contention, noting that he did not parachute jump in Vietnam.  Rather, he maintains that his disabilities are related to having jumped out of hovering helicopters in Vietnam, landing in ditches, in order to avoid incoming enemy fire, which is consistent with combat service.  Significantly, he requested a Travel Board hearing, which was his most recent communication to VA.

Although the Veteran was afforded a videoconference Board hearing in December 2015, in light of the Veteran's desire to submit additional evidence in the form of testimony at this stage of the appellate process and possible changed circumstances, he should be scheduled for a Travel Board hearing with respect to the appeal.  See Cook v. Snyder, No. 15-0873 (U.S. Vet. App. Jan. 31, 2017) (claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the proceedings).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The case should then be processed in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

